DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Summerton et al., WO 2005/118485 (Summerton, IDS).
Regarding claim 1, Summerton discloses a dialysis system (abstract, figs. 4-7) comprising:
A dialysis machine (REF 100) comprising a fluid line (REF 102, 150) and a drain line (REF 170, 180);
A blood line set (see input/output lines REF 234, 236 connected to REF 164) configured to be connected to the dialysis machine;
A drain apparatus (REF 10, figs. 1-7) coupled to the dialysis machine, the drain apparatus comprising:
A chamber (REF 10) configured to receive an end of a patient line (REF 232) of the blood line set (see REF 10, fig. 6);
An inlet line (REF 136, fig. 4) having a first end configured to be coupled to the chamber and a second end configured to be coupled to the fluid line of the dialysis machine;
An outlet line (REF 138, fig. 4) having a first end configured to be coupled to the chamber and a second end configured to be fluidly coupled to the drain line of the dialysis machine; and
A valve (REF 179) fluidly coupled to the outlet line and configured to control flow of fluid through the outlet line.
The examiner notes applicant’s language drawn to multiple uses of “configured to be coupled” merely requires the fluidic connections to be capable of being made in the prior art to be considered as configured to be coupled.  As such, the examiner relies on the multiple embodiments in Summerton (as seen above and below) to anticipate the rejected claims, where the multiple fluidic connections are shown as capable according to the multiple embodiments shown in Summerton.
Regarding claim 2, Summerton discloses a system wherein the fluid line and the drain line are parts of a hydraulic circuit of the dialysis machine (see figs. 4-7), the dialysis system further comprising a dialyzer (REF 160) connected to the hydraulic circuit of the dialysis machine.
Regarding claim 3, Summerton discloses a system wherein the drain line (REF 170, 180) is downstream of the dialyzer (REF 160).
Regarding claim 4, Summerton discloses a system wherein the fluid line (REF 102, 150) is upstream of the dialyzer (REF 160).
Regarding claim 7, Summerton discloses a system wherein the drain apparatus further comprises a pump (REF 220, fig. 5, REF 251, fig. 6) configured to pump fluid from the chamber (REF 10) of the drain apparatus to the drain line (REF 170, 180) of the dialysis machine.
Regarding claim 8, Summerton discloses a system wherein the drain apparatus is configured to drain fluid contained in the container of the drain apparatus through the outlet line of said drain apparatus to the drain line of the dialysis machine by gravity when the valve of the drain apparatus is in an open position.  Since the drain apparatus of Summerton comprises enough flexible tubing to be placed in a variety of positions, including vertical displacement, the examiner considers such components to be configured for gravity drainage.
Regarding claim 9, Summerton discloses a system wherein the second end of the inlet line is configured to be coupled to a portion of the fluid line (via REF 138) downstream of a fluid filter (REF 80, fig. 3) of the dialysis machine.
Regarding claim 10, Summerton discloses a system wherein the drain apparatus further comprises a lid (top portion of REF 10, figs. 4-5) coupled to the chamber and configured to form a seal with the chamber.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerton.
Regarding claim 5, while Summerton discloses a system wherein the second end of the outlet line (proximate REF 251, fig. 6) is configured to be coupled to the drain line downstream of a post-dialyzer flow pump (REF 181) Summerton does not explicitly disclose a system wherein the second end of the outlet line is configured to be coupled to the drain line at a location downstream of a post-dialyzer flow pump of the dialysis machine.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the upstream configuration recited above since it has been held that rearranging parts, i.e. either the post-dialyzer pump or second end fluidic connection, of an invention involves only routine skill in the art where such rearrangement provides no more than predictable and reliable results (MPEP 2144.04, Section VI, Part C).
Regarding claim 6, while Summerton discloses a system wherein the second end of the outlet line (proximate REF 251, fig. 6) is configured to be coupled to the drain line at a location of the dialysis machine upstream of a drain valve (REF 179), Summerton does not explicitly disclose a system wherein the second end of the outlet line is configured to be coupled to the drain line at a location of the dialysis machine downstream of the drain valve.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the downstream configuration recited above since it has been held that rearranging parts, i.e. the outlet line second end connection, of an invention involves only routine skill in the art where such rearrangement provides no more than predictable and reliable results (MPEP 2144.04, Section VI, Part C).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summerton in view of Weaver et al., US 2011/0163030 (Weaver).
Regarding claim 11, Summerton does not explicitly disclose a system wherein the drain apparatus lid includes a vent and a hydrophobic filter disposed within the vent.  However, Weaver discloses a dialysis system (abstract, figs. 1-8) comprising a fluidic reservoir (REF 112) that includes a vent (REF 150, figs. 5-6) within said fluidic reservoir, wherein said vent further includes a hydrophobic filter (REF 148, ¶ 0081).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the drain apparatus of Summerton to include a vent and hydrophobic filter as described in Weaver in order to prevent air from entering the fluidic lines and to control fluidic pressure as a consequence of differential pumping flow rates (¶ 0074).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779